Citation Nr: 0824158	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-29 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, rated 10 percent disabling from December 2002 and 20 
percent disabling from October 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1961 to August 
1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  The veteran attended a hearing in front of 
the undersigned Veterans Law Judge in December 2003.  The 
claims for service connection for hypertension and an 
increased evaluation for hearing loss were remanded by the 
Board in February 2007.


FINDINGS OF FACT

1.  From January 2, 2003, to October 30, 2007, the medical 
evidence shows the veteran's puretone threshold averages were 
60 decibels for the right ear and 59 decibels for the left 
ear and his speech scores were 80 percent for both ears in 
July 2004 and that the veteran's puretone threshold averages 
were 56 decibels for the right ear and 53 decibels for the 
left ear and his speech scores were 82 percent for the right 
ear and 92 percent for the left ear in April 2003.

2.  After October 31, 2007, the medical evidence shows the 
veteran's puretone threshold averages were 67.5 decibels for 
the right ear and 60 decibels for the left ear and his speech 
scores were 74 percent for both ears.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
from January 2, 2003, to October 30, 2007, for bilateral 
hearing loss are not met.  See 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2007).

2.  The criteria for an evaluation in excess of 20 percent 
after October 31, 2007, for bilateral hearing loss are not 
met.  See 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, the veteran filed a claim for an increased 
rating for hearing loss in January 2003.  The veteran's 
hearing loss was rated 10 percent disabling.  In March 2008, 
his rating was increased to 20 percent disabling, effective 
October 2007, the date of the most recent VA examination.

Duties to Notify and Assist

1.  Duty to Notify
Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
January 2003, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in March 2008.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  The Board acknowledges that the VCAA letters sent to 
the veteran do not meet the requirements of Vazquez-Flores 
and are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below. 

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the March 2008 later advised the veteran that 
he should submit evidence of the nature and symptoms of his 
disability, the severity and duration of his symptoms, and 
the impact of the disability and symptoms on his employment.  
He was advised to submit evidence regarding his job 
performance and statements showing how his disability affects 
him.  Based on the evidence above, the veteran can be 
expected to understand from the various letters from the RO 
what was needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements, testimony, and correspondence.  Specifically, the 
veteran submitted statements from him and his wife describing 
his difficulty hearing others, watching television, and 
carrying on a normal conversation.  He also testified at his 
hearing that he has trouble conversing with others because he 
cannot understand what they are saying, particularly in loud 
rooms, has trouble driving, and that he retired because of 
his hearing loss.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

2.  Duty to Assist
In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted private and VA treatment records.  The veteran 
was afforded multiple VA medical examinations, the most 
recent of which was in October 2007.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Increased Rating for Hearing Loss

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Recently, in Hart 
v. Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Thus, the Board has considered 
whether the veteran is entitled to staged ratings at any time 
during the appeal period.

Evaluations of defective hearing range from noncompensable to 
100 percent, based upon organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level, as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles per 
second).  The schedule allows for such audiometric test 
results to be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from service-connected defective hearing.
1.  Rating from January 2, 2003, to October 30, 2007.
At his VA examination in July 2004, the veteran's puretone 
threshold averages were 60 decibels for the right ear and 59 
decibels for the left ear and his speech scores were 80 
percent for both ears.  Using tables VI and VII from 38 
C.F.R. § 4.85, the veteran is assigned Level IV for both 
ears, resulting in 10 percent rating under Table VII, 
Diagnostic Code 6100.

At his VA examination in April 2003, the veteran's puretone 
threshold averages were 56 decibels for the right ear and 53 
decibels for the left ear and his speech scores were 82 
percent for the right ear and 92 percent for the left ear.  
Using tables VI and VII from 38 C.F.R. § 4.85, the veteran is 
assigned Level IV for the right ear and Level I, resulting a 
noncompensable rating under Table VII, Diagnostic Code 6100.

The veteran's contentions regarding his hearing deficiencies 
have been considered and there is no question that he 
honestly believes that he is entitled to a higher rating for 
his hearing loss; however, his contentions can not be used as 
competent medical evidence to show that an increased rating 
is warranted under VA law.  As noted above, ratings for 
hearing loss are determined by the mechanical application of 
test results to the tables.  The evidence does not 
demonstrate that the veteran has medical expertise in this 
arena.  The results of specific testing conducted be skilled 
individuals is more probative than the lay opinions of 
record.  

Here, the mechanical application of the Rating Schedule 
clearly indicates that the veteran is not entitled to a 
rating in excess of 10 percent for bilateral hearing loss 
prior to October 31, 2007.  The Board has considered the 
doctrine of reasonable doubt and finds that, if reasonable 
doubt can be applied where the Rating Schedule mandates this 
result, the bilateral hearing impairment more nearly 
approximates a 10 percent  evaluation.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.655(b), 4.3, 4.7, 4.85, Diagnostic 
Code 6100.

2.  Rating from October 31, 2007.
At his VA examination in October 2007, the veteran's puretone 
threshold averages were 67.5 decibels for the right ear and 
60 decibels for the left ear and his speech scores were 74 
percent for both ears.  Using tables VI and VII from 38 
C.F.R. § 4.85, the veteran is assigned Level VI for the right 
ear and Level V for the left ear, resulting in 20 percent 
rating under Table VII, Diagnostic Code 6100.

Again, the veteran's contentions regarding his hearing 
deficiencies have been considered and there is no question 
that he honestly believes that he is entitled to a higher 
rating for his hearing loss; however, his contentions can not 
be used as competent medical evidence to show that an 
increased rating is warranted under VA law.  As noted above, 
ratings for hearing loss are determined by the mechanical 
application of test results to the tables.  The evidence does 
not demonstrate that the veteran has medical expertise in 
this arena.  The results of specific testing conducted be 
skilled individuals is more probative than the lay opinions 
of record.  

Here, the mechanical application of the Rating Schedule 
clearly indicates that the veteran is not entitled to a 
rating in excess of 20 percent for bilateral hearing loss 
from October 31, 2007, forward.  The Board has considered the 
doctrine of reasonable doubt and finds that, if reasonable 
doubt can be applied where the Rating Schedule mandates this 
result, the bilateral hearing impairment more nearly 
approximates a 20 percent evaluation.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.655(b), 4.3, 4.7, 4.85, Diagnostic Code 6100.


ORDER

The appeal for an increased evaluation for bilateral hearing 
loss is denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


